Title: To Thomas Jefferson from Bernard Peyton, 7 January 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear sir,Richd
7 Jany 1822I am favor’d this morning with yours of the 3d curt & observe contents.It will afford me great pleasure to make the remittance of $78.23, to Genl Dearborne of Boston as you desire, without loss of time, & my last will apprise you, that the Wine & Oil have been recd & forwarded on to you—I hope by this they are all safe to hand.—I have recd no package from Balto: or New York for you lately, when they arrive, will dispatch them as quick as possible.—The Flour you speak of, has not yet arrived, & I immagine the Ice will prevent it for some time, nither have I recd the $100 mentioned in yours from Mr Pleasants.To day your dft: favor James Boling for $326.25 with intst: since 16 Nov. last was presented & paid, amounting, with the interest, to $329.08, which is a debit in addition to the balance shewn on your a/c current amdd—up to the 31 ulto:, by the last Mail.With great respect Dr Sir, Your assured fdB. PeytonThe Medal mentioned in my last is delivrd to Mr. T. J. Randolph, who will convey it to you